Exhibit 10.1
 
SECOND AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND
NONCOMPETE AGREEMENT


     This Second Amendment (the “Second Amendment”) to the Employment,
Confidentiality and Non-compete Agreement dated the 1st day of May, 2004 (the
“Agreement”) is made effective as of March 22, 2011, between BUILD-A-BEAR
WORKSHOP, INC. (“Company”) and MAXINE CLARK (“Employee” or “Ms. Clark”).


Recitals


                WHEREAS, Company and Employee previously entered into the
Agreement whereby Company hired Employee to provide various services to Company
under the title of Chief Executive Bear and Company and Employee amended the
Agreement as of February 6, 2001;


WHEREAS, pursuant to the terms of the Agreement, Company has agreed that
Employee’s target bonus shall be not less than 125% of Employee’s base
compensation.


WHEREAS, Company and Employee now mutually desire to again amend the Agreement
to provide that Employee’s target bonus for 2011 performance shall be 100%.


     NOW, THEREFORE, in consideration of the premises and agreements hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
 
Section 3(b) of the Agreement is hereby amended as follows:

 
(b)   Bonus.    Should Company exceed its sales, profits and other objectives
for any fiscal year, Employee shall be eligible to receive a bonus for such
fiscal year as determined by the Compensation Committee of the Board of
Directors; provided however such potential bonus opportunity for Employee in any
fiscal year shall be set by the Compensation Committee such that, if Company
exceeds its objectives, Company will pay Employee an amount not less than 125%
of Employee’s base compensation; and provided further that for fiscal 2011 only,
Employee’s potential bonus opportunity shall be reduced to 100% of Employee’s
base compensation.  Such bonus opportunity will be sufficiently large that if
Employee achieves such bonus, she will be Company’s highest paid employee. Any
bonus payable to Employee will be payable in cash, stock or stock options or
combination thereof, all as determined by the Board of Directors of any duly
authorized committee thereof, and unless a different payout schedule is
applicable for all executive employees of Company, any such bonus payment will
be payable in a single, lump sum payment. In the event of termination of this
Agreement because of Employee’s death or disability (as defined by
Section 4.1(b)), termination by Company without Cause pursuant to Section 4.1(d)
or pursuant to Employee’s right to terminate this Agreement for Good Reason
under Section 4.1(e), the bonus criteria shall not change and any bonus shall be
pro-rated based on the number of full calendar weeks during the applicable
fiscal year during which Employee was employed hereunder.
 
Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid within seventy-five (75) days after the
end of each calendar year or thirty (30) days after the issuance of the
auditor’s report, whichever is later, regardless of Employee’s employment status
at the time payment is due. If timely payment is not made, Company shall
indemnify Employee against any additional tax liability that Employee may incur
proximately as a result of the payment being made late.


Notwithstanding anything to the contrary herein, in no event shall Employee
actually receive a bonus in any fiscal year of less than an amount, when paid,
as would render her the most highly compensated executive at the Company by at
least one dollar ($1.00) in terms of cash compensation (base salary plus the
cash component of her bonus). For avoidance of doubt, Employee shall be the
highest paid executive within Company during each fiscal year of her employment,
beginning with Fiscal Year 2005.
 
 
2.
 
Except to the extent expressly provided herein, the Agreement remains in full
force and effect, in accordance with its terms.

 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date indicated above.
 


MAXINE CLARK
 
BUILD-A-BEAR WORKSHOP, INC.
     
By: /s/ Maxine Clark
 
By: /s/ Tina Klocke
     
Maxine Clark
 
Tina Klocke
   
Chief Operations and Financial Bear, Treasurer and Secretary

 
 
 
2